According to the State's testimony, a still was found in operation with fire under it and whisky running out of it. Ten barrels of mash were at hand. The appellant was engaged in cutting wood about eight steps from the still, which had been in operation for some time; and about two gallons of whisky had been made. The officer, after locating the still, went away and returned with others in his company to make the arrest. When the appellant and his companions were made aware of the presence of the officer and his posse, they fled. From these facts it is manifest that the still was in operation with the knowledge of the appellant. He was present and was cutting wood which might be used in the fire necessary to boil the liquid. This was a circumstance from which his participation in the enterprise might be inferred. His flight also implied guilty knowledge. Whether the appellant was actually taking part in the manufacture of the whisky or was by his words or acts engaged in encouraging those who, within his knowledge, were engaged in the unlawful act, he was a principal offender. Principal offenders are equally culpable and may be charged directly with the act. Branch's Ann. Tex., P.C., Sec. 676; also Cruit v. State, 41 Tex. Crim. 476; Dodd v. State, 83 Tex.Crim. Rep..
The evidence being sufficient to show that the appellant was directly connected with the unlawful act, the failure to charge on principals, . . . even if such a charge had been appropriate, would not be reviewable in the absence of a request for a special charge or an exception to the main charge.
The defense of the appellant, developed from his evidence, was embraced in the charge given at the request of the appellant, namely, that if he went to the still for the purpose of observing its operation and had no interest in it and did not engage in the manufacture of whisky, or if upon that subject a reasonable doubt was entertained, an acquittal should result.
The motion is overruled.
Overruled. *Page 157